UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6699



PAUL M. OMAR,

                                           Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-02-561)


Submitted:   September 11, 2003       Decided:   September 17, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul M. Omar, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Paul M. Omar, a federal prisoner, appeals the magistrate

judge’s order* denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Omar v. Brooks, No. CA-02-561 (E.D. Va. Apr. 18, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




      *
      The parties consented to the magistrate judge’s jurisdiction
under 28 U.S.C. § 636(c) (2000).


                                    2